Citation Nr: 1509040	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for tinnitus, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy for the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy for the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a February 2015 appellate brief, the Veteran's representative asserted that the RO committed clear and unmistakable error (CUE) in July 2005 and February 2010 rating decisions, which denied service hepatitis C and peripheral neuropathy of the upper extremities.  The representative also raised the claim of service connection for an acquired psychiatric disorder.  The Board cannot take original jurisdiction of these claims.  They are referred to the RO for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision of July 2005, the RO denied the claim of service connection for tinnitus for lack of a current diagnosis; the Veteran was notified of the decision and of his appellate rights but he did not appeal and new and material evidence was not received within the one-year appellate period.

2.  The additional evidence since the RO's decision in July 2005 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to service connection for tinnitus was initially denied in the July 2005 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.   §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented      or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen the claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence of record at the time of the July 2005 rating decision included the Veteran's service treatment records; private treatment records, one of which shows that the Veteran denied tinnitus on February 23, 2005; and the Veteran's claim, dated, April 19, 2005, whereby he claimed right-ear tinnitus; and VA treatment records.  The RO denied the claim for lack of a current diagnosis.

The evidence added to the record since the prior denial includes VA treatment records, which show a history of tinnitus as early as December 5, 2005.  

The Board finds that the recent evidence of tinnitus since service is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection, namely a current disability.  Accordingly, reopening of the claim is     in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The claim of entitlement to service connection for tinnitus is reopened; to this limited extent, the appeal is granted.


REMAND

Reopening the claim for service connection for tinnitus does not end the inquiry; consideration of the claim on the merits is required.  However, as the RO denied the claim due to lack of new and material evidence, the claim for service connection on the merits must be addressed in the first instance by the AOJ.  See Hickson v. Shinseki, 23 Vet. App. 394, 403-405 (2010).  

In his May 2009 VA Form 9, the Veteran requested a hearing before a member of the Board at his local RO.  As such hearing has not been conducted, the claims must be remanded for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, adjudicate the Veteran's claim for service connection for tinnitus on the merits.  If the claim remains denied, issue a supplemental statement of the case.

2.  After the above has been accomplished, schedule the Veteran for a Board hearing via video conference at his local regional office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


